                                     UNITED STATES DISTRICT COURT                                                JS-6
                                    CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES – GENERAL
   No.              CV 19-09494-AS                                               Date    July 2, 2021
   Title            Brian Whitaker v. Long Beach Apparel and Gifts, Inc., et. al.,

   Y
   Present: The Honorable            Alka Sagar, United States Magistrate Judge
                     Alma Felix                                                       Not reported
                    Deputy Clerk                                                 Court Reporter / Recorder
                Attorneys Present for Plaintiff:                         Attorneys Present for Defendants:
                             None                                                       None
   Proceedings (In Chambers):                  Order Dismissing Case



       On July 1, 2021, Plaintiff filed a response to the Court’s Order dated June 24, 2021, indicating
that he is no longer seeking an injunction on his ADA claim. (Dkt. No. 56). Since the ADA claim is the
only remaining claim in this case, (see Dkt. Nos. 54-55; Order Granting Defendant’s Motion for
Judgment on the Pleadings and Dismissing Plaintiff’s state law claims; Order Denying Plaintiff’s motion
for partial summary judgment as moot ), Plaintiff’s ADA claim is denied as moot and this case is
DISMISSED. The July 20, 2021 hearing on Plaintiff’s motion for partial summary judgment is vacated.



         IT IS SO ORDERED.


                                                                                  0            : 00
                                                          Initials of Preparer




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                       Page 1 of 1
